                              Case 3:18-cv-06476-JD Document 73 Filed 09/12/19 Page 1 of 2



                       1   Helen Trac (Bar No. 285824)
                           HOGAN LOVELLS US LLP
                       2   3 Embarcadero Center, Suite 1500
                           San Francisco, California 94111
                       3   (415) 374-2300
                           (415) 374-2499 (fax)
                       4   helen.trac@hoganlovells.com
                       5   Adam K. Levin (admitted pro hac vice)
                           adam.levin@hoganlovells.com
                       6   Jessica L. Ellsworth (admitted pro hac vice)
                           jessica.ellsworth@hoganlovells.com
                       7   Kathryn M. Ali (Bar No. 282042)
                           kathryn.ali@hoganlovells.com
                       8   Kaitlyn A. Golden (admitted pro hac vice)
                           kaitlyn.golden@hoganlovells.com
                       9   HOGAN LOVELLS US LLP
                           555 Thirteenth Street, NW
                      10   Washington, DC 20004
                           (202) 637-5600
                      11   (202) 637-5910 (fax)
                      12   Attorneys for Defendants
                      13

                      14                               UNITED STATES DISTRICT COURT
                                                      NORTHERN DISTRICT OF CALIFORNIA
                      15                                  SAN FRANCISCO DIVISION
                      16

                      17   SARBJIT DHESI,                                 Case No.: 3:18-cv-06476-JD
                      18                 Plaintiff,                       NOTICE OF APPEARANCE
                      19          v.
                      20   AVELLA OF DEER VALLEY, INC.,
                           ET AL.
                      21
                                         Defendants.
                      22

                      23

                      24

                      25

                      26

                      27
                      28
H OGAN L OVEL LS US
       LLP                                                                                      NOTICE OF APPEARANCE
  ATTO RNEY S AT LAW
   SAN FRA NCI S CO
                                                                                                 Case No. 3:18-cv-06476-JD
                               Case 3:18-cv-06476-JD Document 73 Filed 09/12/19 Page 2 of 2



                       1          Notice is hereby given that Helen Trac is appearing as counsel representing the
                       2   Defendants in the above-captioned matter: Optum, Inc., OptumRx Administrative Services, LLC,
                       3   Avella of Deer Valley, Inc., BriovaRx Specialty, LLC, and BriovaRx Infusion Services, Inc.
                       4   (“Defendants”).
                       5          Defendants request that all notices, including all electronic (“ECF”) notices, given or
                       6   required to be given, and papers filed or served, or required to be served, in the above-captioned
                       7   matter be provided to and served upon counsel for the Defendants at the address set forth below:
                       8                  Helen Trac (Bar No. 285824)
                                          HOGAN LOVELLS US LLP
                       9                  3 Embarcadero Center, Suite 1500
                                          San Francisco, California 94111
                      10                  (415) 374-2300
                                          (415) 374-2499 (fax)
                      11                  helen.trac@hoganlovells.com
                      12

                      13   DATED: September 12, 2019                     BY:     /s/ Helen Trac
                                                                                Helen Trac (Bar No. 285824)
                      14
                                                                                HOGAN LOVELLS US LLP
                      15                                                        3 Embarcadero Center, Suite 1500
                                                                                San Francisco, California 94111
                      16                                                        (415) 374-2300
                                                                                (415) 374-2499 (fax)
                      17                                                        helen.trac@hoganlovells.com
                      18                                                        Attorneys for Defendants
                      19
                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27
                      28
H OGAN L OVEL LS US
       LLP                                                                  1
  ATTO RNEY S AT LAW
   SAN FRA NCI S CO
                                                                                                     NOTICE OF APPEARANCE
                                                                                                      Case No. 3:18-cv-06476-JD
